DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/11/2019 and 08/25/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
3.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
The receipt of the Drawings are acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“an image forming device” in claim 11.
“an operation device” in claim 11.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 11: “an image forming device” corresponds to “image forming device 12”.  ‘The image forming device 12 is configured to print an image represented by the image data on a recording sheet, and includes an image forming unit 3M for magenta, an image forming unit 3C for cyan, an image forming unit 3Y for yellow, and an image forming unit 3Bk for black. In each of the image forming units 3M, 3C, 3Y and 3Bk, the surface of a photoconductor drum 4 is uniformly charged, and an electrostatic latent image is formed on the surface of the photoconductor drum 4 by exposure. Then the electrostatic latent image on the surface of the photoconductor drum 4 is developed into a toner image, and the toner image on the photoconductor drum 4 is transferred to an intermediate transfer roller 5 via a primary transfer roller 6. Thus, the color toner image is formed on the intermediate transfer roller 5. The color toner image is transferred to the recording sheet P transported along a transport route 8 from a paper (See Applicant’s Drawing, Figs. 1-2, image forming device 12 and Applicant’s Specification, Para. [0019]).

(b)       Claim 11: “an operation device” corresponds to “operation device 22”. ‘The operation device 22 includes physical keys such as a ten key an enter key, and a start key. To the operation device 22, instructions are inputted by the user’s 4 operation. (See Applicant’s Drawing, Fig. 2, Operation device 22 and Applicant’s Specification, Para. [0023]).

10.	Dependent claim 12 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morovic (US PG. Pub. 2017/0048420 A1).

	Referring to Claim 1, Morovic teaches a method (See Morovic, Figs. 2-3, Color Selection and Obtaining Method) comprising:
obtaining first and second sets of output color values representable in an output color space (See Morovic, Fig. 2, Sect. [0018], At block 240, the color mapping is used to provide a mapping from a first color space, e.g. a color space in which the image data 110 is represented, to a second color space, e.g. a color space in which print and/or display data is represented.), the first and second sets of output color values corresponding to first and second operating states of a printing system respectively (See Morovic, Fig. 5, Sect. [0027] lines 1-8, FIG. 5 shows an example where the methods of FIGS. 2 and/or 3 may be applied within a printing system that uses NPac vectors as an output color space.  The method starts with an image to be printed.  At block 510, a measurement of a characteristic of the imaging system is obtained.  This may be, for example, obtained from print diagnostic data, such as information on functioning print nozzles and/or ink levels.), 
wherein each output color value in the first and second sets has corresponding coordinates in a colorimetry space, and wherein the first and second sets of output color values define respective first and second gamuts in the colorimetry space (See Morovic, Fig. 5, Sect. [0028], In the example of FIG. 5, a color mapping in the set of color mappings 530 may be associated with a limitation for a particular colorant or set of colorants.  For example, a resource may comprise a particular NP.  In a simple case, a limitation may comprise the availability of that resource.  For example, a resource selected at block 320 may be a cyan colorant and the limitation may be that there is no cyan ink left in a print cartridge.  This limitation may be modelled at step 330 by reducing a volume of a gamut associated with a default color mapping.);
selecting first and second colorimetry values in an intersection of the first and second gamuts in the colorimetry space, the selecting based on the respective colorimetry of the first and second colorimetry values and a predetermined transition region in an input color space (See Morovic, Sect. [0037] lines 14-25, In a case with RGB input color values, this may comprise a two-step process for each RGB look-up table node: 1) gamut map the RGB's original color to the gamut of the limitation look-up table, and 2) interpolate the mapped color in the limitation look-up table.  In this way, all input RGB color values have an output color value that is defined in the limitation look-up table, e.g. in the form of an NPac value.  In one case, when a mapped output color value of a limitation look-up table is interpolated, the interior color values of the output color gamut that were removed when modelling the limitation of the resource may be replaced by convex combinations of their neighboring nodes.);
obtaining, for an input color value located in the predetermined transition region of the input color space, a corresponding target colorimetry value located between the first and second colorimetry values in the colorimetry space (See Morovic, Sect. [0037] lines 1-18, A limitation look-up table is complete if for every input color value in the look-up table there is a corresponding output color value.  As discussed previously, color value mappings within each row of a look-up table may be referred to as nodes.  In certain cases a modelled limitation may produce an incomplete look-up table, i.e. one that does not specify output color values for all input color values.  This may be the result of a particular colorant being unavailable.  In these cases, interpolation between nodes may be used with a tessellation to complete the limitation look-up table, i.e. in effect, the nodes removed from the default look-up table are replaced with an interpolated output color value and the limitation look-up table then contains a full set of nodes.  In a case with RGB input color values, this may comprise a two-step process for each RGB look-up table node: 1) gamut map the RGB's original color to the gamut of the limitation look-up table, and 2) interpolate the mapped color in the limitation look-up table.);
deriving first and second output color values based on the target colorimetry value and the first and second sets of output color values, respectively (See Morovic, Fig. 3, Sect. [0020] lines 1-9, In the example of FIG. 3, a default color mapping is first provided at block 310.  This may be a color mapping that has been pre-computed to provide a mapping from the first color space of the image data to the second color space of the output data.  The default color mapping may be optimal when an output device such as a printing device or a display is operating within normal parameters.  In the example of FIG. 3, a set of alternate color mappings are derived from the default color mapping.); and
generating first and second mappings between the input color space and the output color space by respectively assigning the first and second output color values to the input color value (See Morovic, Sect. [0021], the output color space is a Neugebauer Primary area coverage (NPac) space.  An NPac space provides a large number of metamers, e.g. output color values that map to a common input color value, that facilitate the generation of alternate color mappings.).

	Referring to Claim 2, Morovic teaches the method of claim 1 (See Morovic, Figs. 2-3, Color Selection and Obtaining Method), wherein the printing system comprises a moveable print material deposit mechanism to deposit print material (See Morovic, Sect. [0018] lines 5-14, In system 100, one or more ink-levels, the number of functioning nozzles in one or more print heads, or an ink-usage limitation.  The measurement may be made based on one or more control signals provided and/or used by the imaging device.  For example, a printing device may comprise a mechanism to monitor ink levels and/or a mechanism to monitor electromagnetic properties of one or more piezo-electric actuators forming part of a print head nozzle.), the first and second operating states of the printing system corresponding to first and second directions of movement of the print material deposit mechanism (See Morovic, Fig. 2, Sect. [0048] lines 7-12, ink may be supplied from one or more ink cartridges and deposited onto a print medium through the use of one or more nozzle actuators in a print head.  The print control data may instruct which nozzles in a print head should fire in order to deposit one or more drops of ink at each pixel in the image, Although the citation does not explicitly state “first and second directions of movement” it is inherent that a print head with corresponding nozzles must move in an upward, downward and left and right directions in order to properly deposit ink onto print medium for adequate image formation.).

	Referring to Claim 3, Morovic teaches the method of claim 1 (See Morovic, Figs. 2-3, Color Selection and Obtaining Method), wherein the coordinates in the colorimetry space, corresponding to each output color value in the first and second sets of output color values, comprise measured colorimetry values (See Morovic, Fig. 2, Blocks 230 and 240, Sect. [0018] lines 17-38, A default color mapping may be selected if the measurement indicates that the imaging system is functioning without limitation.  Other color mappings provided in addition to the default color mapping represent alternate color mappings for selection when a limitation is imposed on the imaging system.  At block 230, the color mapping is selected based on the measurement.  At block 240, the color mapping is used to provide a mapping from a first color space, e.g. a color space in which the image data 110 is represented, to a second color space, e.g. a color space in which print and/or display data is represented.).

	Referring to Claim 4, Morovic teaches the method of claim 3 (See Morovic, Figs. 2-3, Color Selection and Obtaining Method), comprising:
printing swatches using the printing system, the swatches corresponding to the output color values in the first and second sets (See Morovic, Fig. 5, Sect. [0027] lines 1-4, FIG. 5 shows an example where the methods of FIGS. 2 and/or 3 may be applied within a printing system that uses NPac vectors as an output color space.  The method starts with an image to be printed.);
measuring a colorimetry of each of the swatches (See Morovic, Fig. 5, Sect. [0027] lines 4-11, At block 510, a measurement of a characteristic of the imaging system is obtained.  This may be, for example, obtained from print diagnostic data, such as information on functioning print nozzles and/or ink levels.  At block 520, a color mapping is selected from a set of color mappings 430 based on the measurement The color mappings may be generated according to the example of FIG. 3);
deriving the measured colorimetry values based on the measured colorimetries of the swatches (See Morovic, Sect. [0027] lines 11-18, As such, each color mapping may be associated with a particular limitation for a resource and that limitation may be indicated by the measurement from block 510.  At block 540 the selected color mapping is used to map from a color space of the image data to an NPac color space.  The color mapping may map, for example, from an RGB color value for a pixel to an NPac vector.  At block 550 a print controller uses the NPac data to produce a print output.).

	Referring to Claim 5, Morovic teaches the method of claim 1 (See Morovic, Figs. 2-3, Color Selection and Obtaining Method), wherein the deriving the first and second output color values based on the target colorimetry value and the first and second sets of output color values, respectively, comprises, for each of the first and second sets (See Morovic, Sect. [0037] lines 14-25, In a case with RGB input color values, this may comprise a two-step process for each RGB look-up table node: 1) gamut map the RGB's original color to the gamut of the limitation look-up table, and 2) interpolate the mapped color in the limitation look-up table.  In this way, all input RGB color values have an output color value that is defined in the limitation look-up table, e.g. in the form of an NPac value.  In one case, when a mapped output color value of a limitation look-up table is interpolated, the interior color values of the output color gamut that were removed when modelling the limitation of the resource may be replaced by convex combinations of their neighboring nodes.):
(See Morovic, Fig. 6, Sect. [0033] lines 1-11, FIG. 6 shows a representation of a look-up table according to an 
example.  The look-up table of FIG. 6 maps color values from an RGB color space to an NPac color space.  Although shown as two-dimensional for ease of explanation, an actual look-up table would have multiple dimensions, e.g. in this case a mapping being from three dimensions to eight dimensions (for CMY).  Each node is indexed by an RGB value and provides an output NPac vector value that, when provided as a halftone over a unit area, results in a colorimetry (e.g. in XYZ or Lab space) that is chosen to map to the RGB value.); and
interpolating the selected plurality of output color values (See Morovic, Sect. [0037] lines 9-14, interpolation between nodes may be used with a tessellation to complete the limitation look-up table, i.e. in effect, the nodes removed from the default look-up table are replaced with an interpolated output color value and the limitation look-up table then contains a full set of nodes.).

	Referring to Claim 6, Morovic teaches the method of claim 1 (See Morovic, Figs. 2-3, Color Selection and Obtaining Method), wherein the first and second sets of output color values respectively comprise first and second sets of Neugebauer Primary Area Coverage (NPac) vectors (See Morovic, Fig. 4, NPAC Vector 440, Sect. [0023]-[0024],  In FIG. 4 an NPac vector 440 for a CMY printing system is illustrated that shows a unit area for a printed image that comprises a three-by-three pixel area 420.  In implementations the unit area for an NPac may depend on the resolution of the printing system (e.g. in dots per square inch). The NPac vector defines the area coverages of the eight NPs for the unit area.), each NPac vector defining a statistical distribution of Neugebauer Primaries (NPs) over an area of a halftone (See Morovic, Halftone Area Neugebauer Separation (HANS), Sect. [0025]-[0026], In FIG. 4, an three-by-three pixel area is shown; however, the unit area may be of any size and/or there may be multiple levels of units.  For example, each pixel of a halftone may have a corresponding NPac vector.  In this case, in a binary printing system, for a halftone pixel, one NP may have a value of 1 and the other NPs may have a value of 0.  However, this pixel may form part of a halftone neighborhood, e.g. a three-by-three area as shown, that itself is defined by an NPac vector. An example of a print system that uses NPs in image processing is a Halftone Area Neugebauer Separation (HANS) printing pipeline.  HANS is an image processing system using NPs, NP area coverages (NPacs) and halftoning.  A HANS pipeline uses NPs and NPacs as the domain within which color separation is defined, rather than ink vectors as is the case in traditional pipelines.). 

Referring to claim 7, Morovic teaches the method of claim 6 (See Morovic, Figs. 2-3, Color Selection and Obtaining Method), comprising determining the first and second sets of output color values representable in the output color space, and corresponding to the first and second operating states of a printing system respectively, 
wherein the determining is based on an overprinting criterion (See Morovic, Fig. 4, Overprinting, Sect. [0024], in FIG. 4, the NPac vector 440 is equivalent to an additive print operation with three colorants C, M and Y. For the Cyan colorant 405 five pixels are to be printed as shown by the pattern 410-A. For the Magenta colorant 415 six pixels are to be printed as shown by the pattern 410-B. For the Yellow colorant 425 three pixels are to be printed as shown by the pattern 410-C. In this example, each colorant is to be overprinted, e.g. each pattern 410-A to C is to be printed in order within a three-by-three pixel area.).

	Referring to Claim 8, Morovic teaches the method of claim 1 (See Morovic, Figs. 2-3, Color Selection and Obtaining Method), comprising:
receiving print control data for a printing operation, the print control data comprising the input color value in the input color space
;
determining the operating state of the printing system (See Morovic, Sect. [0030] lines 1-5, a feedback system may be used to monitor the status of the imaging system and determine whether a limitation is imposed at any given time, e.g. via a measurement of one or more characteristics of the imaging system.);
in response to determining that the printing system is in the first operating state, using the generated first mapping to perform the printing operation using the first output color value (See Morovic, Sect. [0030] lines 9-16, , data from the feedback system is used to select an appropriate color mapping, e.g. a color mapping that minimizes the use of cyan ink, to continue printing without compromising the performance of the printing system.  In certain cases, the feedback system may continually monitor the imaging system with the ability to detect a limitation on the imaging system and to influence the selection of color mapping.); or
in response to determining that the printing system is in the second operating state, using the generated second mapping to perform the printing operation using the second output color value (See  Morovic, Sect. [0032], a color mapping between an ROB color space and an NPac color space may comprise a look-up table that maps particular RGB values to particular NPac values.  The values that form each part of the look-up table are referred to as "anodes".  Each node corresponds to a row of the look-up table.  Color mapping for values between the nodes is then provided using interpolation.  The interpolation may be linear or non-linear.  In certain cases, a look-up table may be representative of a color mapping between multiple color spaces, e.g. may be generated through a concatenation of an RGB to XYZ color mapping and an XYZ to NPac color mapping.).

	Referring to Claim 9, Morovic teaches the method of claim 1 (See Morovic, Figs. 2-3, Color Selection and Obtaining Method), wherein the respective first and second gamuts in the colorimetry space, corresponding to the first and second sets of output color values, are represented in a chromaticity plane of the colorimetry space (See Morovic, Sect. [0036] lines 1-7, Modelling a limitation on a printing system, for example as shown in block 330 of FIG. 3, may comprise accessing or generating an alternate color mapping in the form of a limitation look-up table.  A limitation look-up table represents a color mapping to a constrained gamut in a second color space, e.g. when mapping to an NPac space, having fewer NPacs that are available to the printing system.), and 
wherein the selecting the first and second colorimetry values based on their respective colorimetry comprises selecting the first and second colorimetry values based on a linear or angular separation therebetween in the chromaticity plane of the colorimetry space (See Morovic, Sect. [0040] lines 18-32, Using a linear combination of nodes from separate look-up tables, e.g. representing a combination of applied limitations, provides an efficient way to represent any number of limitations on the imaging system.  This may apply in the case where one limitation exists and a second limitation arises.  For example, a cyan ink level may be low and a magenta ink level may then also reach a low level.  In this instance, a cyan limitati on look-up table may be combined with a magenta limitation look-up table with a linear weighting to create a further limitation look-up table or color mapping that uses least cyan and least magenta.  In certain cases the combination may be defined as being convex, i.e. the values within the NPac vector must sum to 1 and each color mapping or look-up table is used proportionally.).

	Referring to Claim 10, Morovic teaches an imaging system (See Morovic, Fig. 1, Imaging System 100) comprising:
an imaging device (See Morovic, Fig. 1, Printing Device 130) to produce an image output (See Morovic, Fig. 1, Print Output 140, Sect. [0015] lines 14-16, The printing device is arranged to generate a print output 140 as instructed by the print control data.):
a memory to store (See Morovic, Fig. 8, Computer-Readable Storage Medium 840, Sect. [0049], Computer-readable media 840 can be any media which includes, but are not limited to, a hard drive, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory, or a portable disc to contain, store, or maintain programs and data for use by or in connection with an instruction execution system.):
data representing first and second sets of output color values, each output color value being representable in an output color space (See Morovic, Fig. 2, Sect. [0018], At block 240, the color mapping is used to provide a mapping from a first color space, e.g. a color space in which the image data 110 is represented, to a second color space, e.g. a color space in which print and/or display data is represented.), the first and second sets of output color values corresponding to first and second operating states of the imaging device respectively (See Morovic, Fig. 5, Sect. [0027] lines 1-8, FIG. 5 shows an example where the methods of FIGS. 2 and/or 3 may be applied within a printing system that uses NPac vectors as an output color space.  The method starts with an image to be printed.  At block 510, a measurement of a characteristic of the imaging system is obtained.  This may be, for example, obtained from print diagnostic data, such as information on functioning print nozzles and/or ink levels.), 
(See Morovic, Fig. 5, Sect. [0028], In the example of FIG. 5, a color mapping in the set of color mappings 530 may be associated with a limitation for a particular colorant or set of colorants.  For example, a resource may comprise a particular NP.  In a simple case, a limitation may comprise the availability of that resource.  For example, a resource selected at block 320 may be a cyan colorant and the limitation may be that there is no cyan ink left in a print cartridge.  This limitation may be modelled at step 330 by reducing a volume of a gamut associated with a default color mapping.); and
an imaging controller (See Morovic, Fig. 5, Print Controller) to:
select first and second colorimetry values in an intersection of the first and second gamuts in the colorimetry space, the selecting based on the respective colorimetry of the first and second colorimetry values and a predetermined transition region in an input color space (See Morovic, Sect. [0037] lines 14-25, In a case with RGB input color values, this may comprise a two-step process for each RGB look-up table node: 1) gamut map the RGB's original color to the gamut of the limitation look-up table, and 2) interpolate the mapped color in the limitation look-up table.  In this way, all input RGB color values have an output color value that is defined in the limitation look-up table, e.g. in the form of an NPac value.  In one case, when a mapped output color value of a limitation look-up table is interpolated, the interior color values of the output color gamut that were removed when modelling the limitation of the resource may be replaced by convex combinations of their neighboring nodes.);
obtain, for an input color value located in the predetermined transition region of the input color space, a corresponding target colorimetry value located between the first and second colorimetry values in the colorimetry space (See Morovic, Sect. [0037] lines 1-18, A limitation look-up table is complete if for every input color value in the look-up table there is a corresponding output color value.  As discussed previously, color value mappings within each row of a look-up table may be referred to as nodes.  In certain cases a modelled limitation may produce an incomplete look-up table, i.e. one that does not specify output color values for all input color values.  This may be the result of a particular colorant being unavailable.  In these cases, interpolation between nodes may be used with a tessellation to complete the limitation look-up table, i.e. in effect, the nodes removed from the default look-up table are replaced with an interpolated output color value and the limitation look-up table then contains a full set of nodes.  );
derive first and second output color values based on the target colorimetry value and the first and second sets of output color values, respectively (See Morovic, Fig. 3, Sect. [0020] lines 1-9, In the example of FIG. 3, a default color mapping is first provided at block 310.  This may be a color mapping that has been pre-computed to provide a mapping from the first color space of the image data to the second color space of the output data.  The default color mapping may be optimal when an output device such as a printing device or a display is operating within normal parameters.  In the example of FIG. 3, a set of alternate color mappings are derived from the default color mapping.); and
generate first and second output data respectively associating the first and second output color values in the output color space with the input color value in the input color space (See Morovic, Sect. [0021], the output color space is a Neugebauer Primary area coverage (NPac) space.  An NPac space provides a large number of metamers, e.g. output color values that map to a common input color value, that facilitate the generation of alternate color mappings.).

	Referring to Claim 11, Morovic teaches the imaging system of claim 10 (See Morovic, Fig. 1, Imaging System 100), comprising a printing system (See Morovic, Fig. 1, Printing Device 130), 
wherein the imaging device comprises a printing device (See Morovic, Fig. 1, Printing Device 130) to apply print material onto a print target (See Morovic, Sect. [0048] lines 7-12, ink may be supplied from one or more ink cartridges and deposited onto a print medium through the use of one or more nozzle actuators in a print head.  The print control data may instruct which nozzles in a print head should fire in order to deposit one or more drops of ink at each pixel in the image.), and 
(See Morovic, Fig. 5, Block 550, Sect. [0027] lines 17-18, At block 550 a print controller uses the NPac data to produce a print output.).

	Referring to Claim 12, Morovic teaches the imaging system of claim 11 (See Morovic, Fig. 1, Imaging System 100), the printing device being moveable in a first direction and a second direction to apply the print material onto the print target, wherein the first and second operating states of the imaging device comprise the printing device moving in the first and second directions, respectively (See Morovic, Sect. [0018] lines 5-14 and Sect. [0048] lines 7-12, In system 100, one or more ink-levels, the number of functioning nozzles in one or more print heads, or an ink-usage limitation.  The measurement may be made based on one or more control signals provided and/or used by the imaging device.  For example, a printing device may comprise a mechanism to monitor ink levels and/or a mechanism to monitor electromagnetic properties of one or more piezo-electric actuators forming part of a print head nozzle…Ink may be supplied from one or more ink cartridges and deposited onto a print medium through the use of one or more nozzle actuators in a print head.  The print control data may instruct which nozzles in a print head should fire in order to deposit one or more drops of ink at each pixel in the image, Although the citation does not explicitly state “first direction and second directions” it is inherent that a print head with corresponding nozzles must move in an upward, downward and left and right directions in order to properly deposit ink onto print medium for adequate image formation.).

	Referring to Claim 13, Morovic teaches the imaging system of claim 10 (See Morovic, Fig. 1, Imaging System 100), wherein the imaging controller is to store the generated first and second output data, respectively associating the first and second output color values with the input color value, in respective first and second color lookup tables (See Morovic, Sect. [0032], a color mapping between an RGB color space and an NPac color space may comprise a look-up table that maps particular RGB values to particular NPac values.  The values that form each part of the look-up table are referred to as "anodes".  Each node corresponds to a row of the look-up table.  Color mapping for values between the nodes is then provided using interpolation.  The interpolation may be linear or non-linear.  In certain cases, a look-up table may be representative of a color mapping between multiple color spaces, e.g. may be generated through a concatenation of an RGB to XYZ color mapping and an XYZ to NPac color mapping.).

	Referring to Claim 14, Morovic teaches the imaging system of claim 13 (See Morovic, Fig. 1, Imaging System 100), wherein the imaging controller (See Morovic, Fig. 5, Print Controller) is to:
receive image control data for an imaging operation, for producing the image output at the imaging device, the image control data comprising the input color value in the input color space (See Morovic, Sect. [0030] lines 5-16, in a printing system, cyan ink may be readily available at an initial point in time but then, at a later point in time, the feedback system may detect that the cyan ink is running low or nozzles in the print head have started to misfire or malfunction.  In this case, data from the feedback system is used to select an appropriate color mapping, e.g. a color mapping that minimizes the use of cyan ink, to continue printing without compromising the performance of the printing system.  In certain cases, the feedback system may continually monitor the imaging system with the ability to detect a limitation on the imaging system and to influence the selection of color mapping.);
determine the operating state of the imaging system (See Morovic, Sect. [0030] lines 1-5, a feedback system may be used to monitor the status of the imaging system and determine whether a limitation is imposed at any given time, e.g. via a measurement of one or more characteristics of the imaging system.); and
in response to determining that the imaging system is in the first operating state, use the first color lookup table to perform the imaging operation (See Morovic, Fig. 3, Sect. [0036] lines 1-7, Modelling a limitation on a printing system, for example as shown in block 330 of FIG. 3, may comprise accessing or generating an alternate color mapping in the form of a limitation look-up table.); or
in response to determining that the imaging system is in the second operating state, use the second color lookup table to perform the imaging operation (See Morovic, Fig. 3, Sect. [0036] lines 1-7, Modelling a limitation on a printing system, for example as shown in block 330 of FIG. 3, may comprise accessing or generating an alternate color mapping in the form of a limitation look-up table.  A limitation look-up table represents a color mapping to a constrained gamut in a second color space, e.g. when mapping to an NPac space, having fewer NPacs that are available to the printing system.).

	Referring to Claim 15, arguments analogous to claim 1 are applicable.  The computer readable medium is explicitly/inherently taught as evidenced by (See Morovic, Fig. 8, The computer0readable storage medium, Sect. [0049], Certain methods and systems as described herein may be implemented by a processor that processes computer program code that is retrieved from a non-transitory storage medium.  FIG. 8 shows an example 800 of a computer device 810 comprising a computer-readable storage medium 840 coupled to a processor 820.  Computer-readable media 840 can be any media that can contain, store, or maintain programs and data for use by or in connection with an instruction execution system.  Computer-readable media can comprise any one of many physical media such as, for example, electronic, magnetic, optical, electromagnetic, or semiconductor media.  More specific examples of suitable 
computer-readable media include, but are not limited to, a hard drive, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory, or a portable disc.  In FIG. 8, the computer-readable storage medium comprises computer program code to implement an image processor 850 and data representative of one or more color mappings 860.  The image processor 850 may implement one or more of the methods described above.) and various memories stored therein.
Cited Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyanaga et al. (US PAT> No. 9,232,113 B2) discloses An image forming apparatus includes an interpolation reference data creating unit, a reference space coordinate calculating unit, an interpolation operation unit, and a color conversion unit.  The interpolation reference data creating unit divides a hue plane with grid points and creates interpolation reference data where triangular shapes formed by the grid points for an linear interpolation are varied in portions where saturation of the hue plane is equal to or less than a predetermined threshold and where the saturation of the hue plane is higher than the predetermined threshold.  The interpolation operation unit performs the linear interpolation with the coordinates of the triangular shapes formed by the grid points in the hue plane adjacent to the coordinates calculated by the reference space coordinate calculating unit so as to create the color conversion table.  The color conversion unit converts a color value with the color conversion table.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677